1
2                                                             JS-6
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIA HERRERA, an individual and        Case No. 5:17-cv-2137-MWF-SHK
     on behalf of all others similarly
12   situated,                               Before the Honorable Michael W.
13                                           Fitzgerald
                     Plaintiff,
14                                           ORDER AND JUDGMENT:
15        v.
16                                             (1) CONFIRMING
     FEDERAL EXPRESS                               CERTIFICATION OF
17   CORPORATION, a corporation; and               SETTLEMENT CLASS
18   DOES 1 through 50, inclusive,             (2) GRANTING FINAL
                                                   APPROVAL OF CLASS
19                   Defendants.                   ACTION SETTLEMENT
20                                             (3) APPROVING CLASS
                                                   REPRESENTATIVE
21
                                                   ENHANCEMENT
22                                                 PAYMENTS
23                                             (4) AWARDING CLASS
                                                   COUNSEL FEES AND COSTS
24                                             (5) APPROVING SETTLEMENT
25                                                 ADMINSITRATOR FEES
                                               (6) ENTERING FINAL
26
                                                   JUDGMENT
27
28
                                         1
1            This matter has come before the Court pursuant to Plaintiff’s Motion for
2    Final Approval of Class Action Settlement and Plaintiff’s Motion for Attorneys’
3    Fees and Costs (Docket Nos. 119, 126) (collectively the “Motions”). The Court
4    has considered the Motions, their accompanying memoranda and declarations, and
5    the Settlement Agreement. The Court determines that the Settlement is fair,
6    reasonable, and adequate. Adequate notice of the Settlement was provided to the
7    Settlement Class in compliance with due process.
8            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
9    DECREED:
10      1.      This Court has jurisdiction over the claims of the Class Members asserted
11              in this proceeding and over all Parties to the Action.
12      2.      For the reasons stated in the Order Granting Plaintiff’s Motion for
13              Preliminary Approval of Class Action Settlement and Certification of
14              Settlement Class (“Preliminary Approval Order”) (Docket No. 115), the
15              Court finds that the action meets all the requirements for class
16              certification, and it is hereby ordered that the Settlement Class is finally
17              approved and certified as a class for purposes of settlement of this action.
18      3.      The Settlement Agreement is granted final approval as it meets the
19              criteria for final settlement approval. The Settlement falls within the
20              range of possible approval as fair, adequate, and reasonable, and appears
21              to be the product of arms-length and informed negotiation, and to treat all
22              Class members fairly.
23      4.      Notice to Class Members of the Settlement as described in the Settlement
24              Agreement and the Preliminary Approval Order were sufficient to inform
25              Class Members of the terms of the Settlement; their rights under the
26              Settlement; their rights to object to the Settlement; their right to receive
27              compensation, or elect not to participate in the Settlement; the processes
28
                                                 2
1         for receiving their compensation, electing not to participate in the
2         Settlement, or objecting to the Settlement; and the date and location of
3         the final approval hearing. Therefore, the Court finds and determines that
4         the Notice to Class Members was complete and constitutionally sound,
5         because individual notices were mailed to all Class Members whose
6         identities and addresses are reasonably known to the Parties, and such
7         notice was the best notice practicable.
8    5.   Class Members were provided with the opportunity to comment on, or
9         object to the Settlement, as well as to elect not to participate in the
10        Settlement. No valid or timely objections were filed by any Class
11        Member, and only nine Class Members elected to not participate in the
12        Settlement. The following nine individuals are not bound by the
13        Settlement: Scott N. Andrews, Justin Barker, Forrest W. Burton, Ovier
14        Estrada, Abbie L. Hornig-Davis, Abdalla B. Kinyariro, George A.
15        Navarro, Jane C. Overway, and Clarice D. Robinson.
16   6.   Phoenix Settlement Administrators is awarded $45,750 for its services as
17        Settlement Administrator, pursuant to the terms set forth in the
18
          Settlement Agreement and the Preliminary Approval Order.
19
     7.   Class Representative Maria Herrera is awarded the sum of $10,000 as a
20
          Class Representative Enhancement Payment pursuant to the terms set
21
          forth in the Settlement Agreement.
22
     8.   Class Counsel is awarded $1,360,857.50 as attorneys’ fees, and
23
          $56,585.96 as costs, pursuant to the terms set forth in the Settlement
24
          Agreement.
25
     9.   Upon full and final payment by Defendants of the Gross Settlement
26
          Amount and Defendants’ share of payroll taxes consistent with Section
27
          6.12.1 of the Settlement Agreement, Plaintiff/Class Representative and
28
                                           3
1            all Qualified Claimants, shall have by operation of the Final Order and
2            this Judgment, fully, finally and forever released, relinquished, and
3            discharged the Releasees from the Released Claims and the Class
4            Representative’s Released Claims as those terms are respectively defined
5            in the Settlement, and are hereby forever barred and enjoined from
6            prosecuting such released claims against the Released Parties.
7      10.   By means of this Final Order and Judgment, this Court hereby enters
8            Final Judgment in this action, as defined in Rule 54, Federal Rules of
9            Civil Procedure.
10     11.   This action is dismissed with prejudice, each side to bear its own costs
11           and attorneys’ fees except as provided by the Settlement Agreement and
12           this Final Order and Judgment.
13     12.   The Court hereby reserves its exclusive, general and continuing
14           jurisdiction over the Settlement Agreement as needed or appropriate in
15           order to administer, supervise, implement, interpret or enforce the
16           Settlement in accordance with its terms.
17
18
19   Dated: March 31, 2020          ______________________________
                                         MICHAEL W. FITZGERALD
20                                       United States District Judge
21
22
23
24
25
26
27
28
                                              4
